United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Eatontown, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-611
Issued: October 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2011 appellant filed a timely appeal from an October 4, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained more than an eight
percent impairment of the left upper extremity, for which she received a schedule award.
On appeal, counsel asserts a conflict of medical evidence between an attending physician
and an OWCP medical adviser regarding the appropriate percentage of permanent impairment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on or before May 22, 2002 appellant, then a 40-year-old mail
processor and mark-up clerk, sustained bilateral carpal tunnel syndrome. She received wage-loss
compensation for work absences related to the accepted condition.
Dr. Scott M. Fried, an attending osteopath and Board-certified orthopedic surgeon,
followed appellant beginning in 2002. In an August 7, 2002 report, he diagnosed bilateral carpal
tunnel syndrome, cumulative trauma disorder, repetitive strain and bilateral brachial plexopathy.
Dr. Fried opined that all of the diagnosed conditions were work related. He stated that
October 16, 2002 electromyography (EMG) and nerve conduction velocity (NCV) testing
showed bilateral carpal tunnel syndrome, bilateral brachial plexopathy and bilateral ulnar
neuropathy at the elbows. On February 17, 2004 Dr. Fried performed a left median nerve release
with flexor tenosynovectomy. He performed the same procedures on the right wrist on
August 31, 2004.
September 20, 2004 x-rays showed grade 1 change in the distal
interphalangeal joints of the left hand, mild flexor tenosynovitis of the left wrist and no other
“severe abnormality” of the left hand or wrist. Dr. Fried submitted reports through August 2006
newly diagnosing a left trigger thumb and long thoracic nerve neuritis on the right.2
On January 7, 2005 OWCP obtained a second opinion from Dr. Robert Dennis, a Boardcertified orthopedic surgeon, who diagnosed bilateral carpal tunnel syndrome, 85 to 90 percent
improved after surgery. Dr. Dennis noted the recent onset of a left trigger thumb, unrelated to
work factors as it developed while appellant was off work after surgery. He released her to four
hours a day full duty.
OWCP found a conflict of medical opinion between Dr. Fried, for appellant and
Dr. Dennis, for the government, regarding the nature and extent of any residuals of the accepted
conditions. To resolve the conflict, it selected Dr. Ian Blair Fries, a Board-certified orthopedic
surgeon, as impartial medical examiner.
In a November 7, 2006 report, Dr. Fries reviewed the medical record and statement of
accepted facts. On examination, he found mild fullness of the right carpal tunnel compared to
the left. Dr. Fries stated that appellant did not have cervical radiculopathy or brachial
plexopathy. He explained that she no longer had stenosing tenosynovitis of the left thumb and
that such condition was not work related as it occurred “long after she had left work and [was] a
common spontaneous condition.” Dr. Fries diagnosed bilateral carpal tunnel syndrome and
musculoskeletal pain. He ordered EMG and NCV testing, performed on November 17, 2006,
which showed bilateral carpal tunnel syndrome. No radiculopathy or brachial plexopathy was
demonstrated. In a December 29, 2006 report, Dr. Fries opined that appellant had objective
residuals of bilateral carpal tunnel syndrome and had attained maximum medical improvement.
He noted permanent work restrictions.

2

An August 12, 2005 EMG study showed bilateral brachial plexopathy and neuropathies of the median nerve and
the left ulnar nerve at the elbow.

2

Appellant returned to part-time modified duty in September 2007 and to full-time limited
duty on January 19, 2009.3 Dr. Fried submitted periodic reports through August 2009 noting
continued bilateral elbow, hand, wrists and brachial plexus neuropathies. He reviewed July 27,
2006 and June 5, 2009 EMG and NCV studies showing bilateral median nerve compromise,
bilateral brachial plexus compromise, left ulnar nerve neuropathy at the elbow and right radial
nerve compression.
On December 7, 2009 appellant claimed a schedule award. In a December 18, 2009
letter, OWCP advised her to submit an impairment rating from her attending physician referring
to the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (hereinafter).
Appellant submitted a July 16, 2009 impairment rating by Dr. Arthur Becan, an
orthopedic surgeon to whom she was referred by counsel. Dr. Becan obtained QuickDASH
scores of 75 percent for each upper extremity for chronic pain and difficulties with activities of
daily living. On examination of the left hand, he found metacarpophalangeal joint tenderness on
the left with thickening of the flexor tendon and locking on active flexion. Dr. Becan noted
limited motion in both wrists.4 He measured grip strength at 6 kilograms (kg) on the right and 12
kg on the left and pinch key strength at 4 kg on the right and 3 kg on the left. Dr. Becan
diagnosed bilateral carpal tunnel syndrome with postsurgical status, left trigger thumb and
“[c]umulative and repetitive occupational trauma.”
Dr. Becan relied on Table 15-235 of the sixth edition of the A.M.A., Guides to evaluate
appellant’s right wrist, finding a diagnosis (CDX) of median nerve entrapment neuropathy, a
grade modifier for Functional History (GMFH) of three, a grade modifier for Clinical Studies
(GMCS) of three, a grade modifier for Physical Examination (GMPE) of three due to decreased
pinch strength. Dr. Becan determined that these grade modifiers equaled an eight percent
impairment of the right arm. For the left wrist, he found a diagnosis (CDX) of median nerve
entrapment neuropathy, a GMCS of three, a GMFH of three and a GMPE of three for pinch
strength. Dr. Becan calculated that these grade modifiers warranted an eight percent impairment
of the left upper extremity. Regarding the left trigger thumb, he found a class 1 CDX for
symptomatic digital stenosis according to Tablet 15-2,6 a GMFH of three according to Table 15-

3

The record contains a June 6, 2008 decision denying compensation on March 6, 8 and 13, 2008 due to a lack of
medical evidence and a June 22, 2009 overpayment decision. Neither decision is before the Board on the present
appeal.
4

For the right wrist, Dr. Becan found dorsiflexion at 50 degrees, palmar flexion at 60 degrees, radial deviation at
15 degrees and ulnar deviation at 25 degrees. On the left he observed dorsiflexion at 60 degrees, palmar flexion at
65 degrees, full radial deviation and ulnar deviation at 30 degrees.
5

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled “Entrapment/Compression
Neuropathy Impairment”
6

Table 15-2, pages 391-393 of the sixth edition of the A.M.A., Guides is entitled “Digit Regional Grid: Digit
Impairments.”

3

7,7 a GMPE of three according to Table 15-88 and a GMCS of zero according to Table 15-9.9
Using the net adjustment formula of (GMFH - CDX) + (GMPE - DCX) + (GMCS - CDX),
Dr. Becan noted an eight percent impairment of the left arm. He then combined the two 8
percent impairments to equal 15 percent.
On February 12, 2010 OWCP asked an OWCP medical adviser to review Dr. Becan’s
report and provide a schedule award calculation. In a February 24, 2010 report, an OWCP
medical adviser opined that appellant had eight percent impairment of the right upper extremity
and eight percent impairment of the left upper extremity due to carpal tunnel syndrome. He
concurred with Dr. Becan’s assessment of an eight percent impairment of the left upper
extremity due to median nerve entrapment neuropathy. However, the medical adviser explained
that Dr. Becan should not have included an impairment for left trigger thumb, as the A.M.A.,
Guides stated that “in general only one major diagnosis should be selected for a specific region
of the extremity.” The medical adviser opined that appellant’s was not a rare or unusual
situation necessitating evaluating both impairments.
By decision dated March 30, 2010, OWCP granted appellant a schedule award for eight
percent permanent impairment of the right arm and eight percent impairment of the left arm.
The period of the award ran from September 1, 2009 to August 16, 2010.
In an April 6, 2010 letter, appellant requested an oral hearing held on July 20, 2010. At
the hearing, counsel contested only the left upper extremity rating, asserting that the left trigger
thumb entitled her to a greater percentage of impairment. Appellant asserted that her left trigger
thumb preexisted the carpal tunnel syndrome or developed simultaneously. Following the
hearing, she submitted additional evidence. In a June 25, 2008 report, Dr. Fried renewed work
restrictions. In a July 8, 2010 report, he noted paracervical and left trapezial muscle spasm,
grade 2 scapular winging on the right and positive Roos and Hunter tests. Dr. Fried diagnosed
postsurgical status, bilateral thoracic outlet/brachial plexus involvement of the upper extremities
and right-sided long thoracic neuritis.
By decision dated and finalized October 4, 2010, an OWCP hearing representative
affirmed the March 30, 2010 decision. The hearing representative noted that both Dr. Becan and
an OWCP medical adviser agreed that appellant had an eight percent impairment of the left
upper extremity due to the accepted carpal tunnel syndrome. Dr. Becan found an additional
seven percent impairment due to stenosing tenosynovitis of the left thumb. However, the
medical adviser explained that a second major diagnosis affecting the same region of the left arm
should not be rated in conjunction with carpal tunnel syndrome. Also, Dr. Fries found that the
left trigger thumb had resolved and was not occupationally related. Moreover, there was no
7

Table 15-7, page 406 of the sixth edition of the A.M.A., Guides is entitled “Functional History Adjustment:
Upper Extremities.”
8

Table 15-8, page 408 of the sixth edition of the A.M.A., Guides is entitled “Physical Examination Adjustment:
Upper Extremities.”
9

Table 15-9, pages 409-10 of the sixth edition of the A.M.A., Guides is entitled “Clinical Studies Adjustment:
Upper Extremities.”

4

evidence that the left trigger thumb was a preexisting condition which would have been
incorporated into the schedule award rating.
LEGAL PRECEDENT
The schedule award provisions of FECA10 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a mater which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The A.M.A.,
Guides has been adopted by OWCP as a standard for evaluation of schedule losses and the Board
has concurred in such adoption.11 For schedule awards after May 1, 2009, the impairment is
evaluated under the sixth edition of the A.M.A., Guides, published in 2008.12
The sixth edition of the A.M.A., Guides provides a diagnosis based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).13 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.14 The net adjustment formula is (GMFH-CDX) + (GMPE-DCX) + (GMCS-CDX).
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome. Dr. Fried, an
attending Board-certified orthopedic surgeon, performed a left median nerve release and flexor
tenosynovectomy on February 17, 2004 and a right median nerve release and flexor
tenosynovectomy on August 31, 2004.
Appellant claimed a schedule award on
December 7, 2009. On July 16, 2009 counsel obtained an impairment rating from Dr. Becan, an
orthopedic surgeon, who found a combined 15 percent impairment of the left upper extremity, 8
percent due to carpal tunnel syndrome and 8 percent due to a left trigger thumb.
An OWCP medical adviser reviewed Dr. Becan’s report on February 24, 2010 and
concurred with the eight percent rating for carpal tunnel syndrome. However, the medical
adviser explained that Dr. Becan should not have included an impairment rating for left trigger
thumb as it was a second diagnosis-based impairment (CDX) in the same region of the extremity.
The A.M.A., Guides divides the upper extremity into regions for rating purposes. The hand is
10

5 U.S.C. § 8107.

11

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
13

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
14

Id. at 494-531.

5

one of the designated regions.15 When using diagnosis-based impairment to evaluate the
percentage of upper extremity impairment, in most cases only one diagnosis will be appropriate.
If there are two significant diagnoses, “the examiner should use the diagnosis with the highest
causally-related impairment rating for the impairment calculation.”16 Following this principle,
Dr. Becan should not have rated both the carpal tunnel syndrome and left trigger thumb as they
both affected the same region of the left upper extremity.
An additional problem with Dr. Becan’s inclusion of the left trigger thumb is that it was
not an accepted condition. OWCP accepted only carpal tunnel syndrome. Neither Dr. Fried nor
Dr. Becan provided medical rationale explaining a pathophysiologic link between work factors
and stenosing tenosynovitis of the left thumb. Therefore, their opinions are insufficient to
establish causal relationship.17 Also, the Board notes that, in his November 7, 2006 report,
Dr. Fries, a Board certified orthopedic surgeon and impartial medical examiner, opined that the
left trigger thumb had resolved.
The Board notes that, although OWCP did not accept a left trigger thumb, the condition
could be included in an impairment rating if it was established as a preexisting condition.18
Appellant’s carpal tunnel syndrome was sustained on or before May 22, 2002. September 20,
2004 x-rays of the left and hand wrist did not demonstrate a trigger thumb. The first mention of
a left trigger thumb in the medical record is by Dr. Dennis, a Board-certified orthopedic surgeon
and second opinion physician, who noted its recent onset in his January 7, 2005 report. Dr. Fried
first noted the left trigger thumb in his June 13, 2005 report. Thus, Dr. Dennis and Dr. Fried
noted that onset of left trigger thumb after May 22, 2002. Therefore, the medical record does not
support that the left trigger thumb preexisted the accepted carpal tunnel syndrome.
The Board finds that Dr. Becan should not have included appellant’s left trigger thumb as
an element of his impairment rating. Therefore, OWCP properly relied on an OWCP medical
adviser’s interpretation of Dr. Becan’s findings in assessing an eight percent impairment of the
left upper extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
On appeal, counsel asserts a conflict of medical evidence between Dr. Becan and an
OWCP medical adviser regarding the appropriate percentage of permanent impairment. As
stated, Dr. Becan improperly included left trigger thumb in his impairment rating, whereas an
OWCP medical adviser included only the appropriate elements of impairment according to the
A.M.A., Guides. Therefore, there is no conflict of medical opinion.

15

Id. at 384, Figure 15-1, “Upper Extremity Regions.”

16

Id. at 387, section 15.2, “Diagnosis-Based Impairment.”

17

Deborah L. Beatty, 54 ECAB 340 (2003).

18

Michael C. Milner, 53 ECAB 446, 450 (2002).

6

CONCLUSION
The Board finds that appellant has not established that she sustained more than an eight
percent impairment of the left upper extremity, for which she received schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 10, 2010 is affirmed.
Issued: October 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

